Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 06/26/2020, 01/08/2021, 07/02/2021, is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Optional Claim Language
Language that suggests or makes optional, but does not require a particular structure or steps to be performed does not necessarily limit the claim scope.  For examination purposes, all such optional language clauses, including “adapted to/for”, “configured to/for”, “wherein” and “whereby” clauses, have been given patentable weight and are considered to limit the scope of the claim unless indicated otherwise.  
Examiner notes that the claims recite a plurality of optional language through the use of “or”.  “OR” dictates that both limitations, subsequent or preceding, are not required to perform the invention, and that only one of the cited limitations are required.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
The limitation of claim 19 that recite “change processing module, reporting processing module" are being treated in accordance with 112(f) because the associated function is modified by a word that serves as a generic placeholder (i.e. module).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites “a computer storage medium, on which a computer program is stored, wherein when the program is executed by a processor, steps of the method according to claim 1 are implemented. Based on this limitation, it is understood that a “computer storage medium” is being claimed. Referring to [0087] and [0140] of the publication of the instant disclosure:
[0087] A process disclosed in the embodiment of the present application may be applied to the processor 200 or implemented by the processor 200. In an implementation process, all steps of a signal processing flow may be completed by an integrated logic circuit of hardware in the processor 200 or instructions in a form of software. The processor 200 may be a general-purpose processor, a digital signal processor, an application-specific integrated circuit, a field programmable gate array or other programmable logic devices, a discrete gate or transistor logic device or a discrete hardware component, and may implement or execute the methods, steps and logical block diagrams disclosed in the a mature storage medium in the art, such as a random memory, a flash memory, a read-only memory, a programmable read-only memory, or an electrically erasable programmable memory and a register. The storage medium is located in the memory 201, the processor 200 reads information in the memory 201, and the steps of the signal processing flow are completed in combination with the hardware.

[0140] Embodiments of the present application provide a readable storage medium. The readable storage medium is a non-volatile readable storage medium and includes a program code. When the program code runs on a computing device, the program code is configured to enable the computing device to perform an operation of the terminal performing a scheduling request.

Examiner notes that based on the disclosure recited above, examples are provided as to what a storage medium may be implemented as. However, such recitation providing examples leaves the definition of “storage medium” to be open-ended, as the instant disclosure does not exclude the storage medium to be implemented in other ways.  Furthermore, the claimed “computer storage medium” is defined to be non-volatile readable storage medium.  However, non-volatile readable storage medium does not specifically exclude non-statutory signals.  For example, a “non-volatile” computer readable medium can comprise, for example, transitory signals, and as such be considered to be software. A claim that recites software per se is not patent eligible subject matter under 35 U.S.C. 101.  There is no structure recited that would allow the claim to qualify as a product. 
To obviate from the 101 rejection, Examiner suggests amending the claim to show “a non-transitory” computer storage medium.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites “the terminal according to claim 11, wherein the target SR prohibit timer is a first expired SR prohibit timer or a last expired SR prohibit timer”. There is insufficient antecedent basis for this limitation in the claim. 




	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 10, 11, 13, 16, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by US 2019/0132857 A1 (provisional application NO. 62/577,833, filed on Oct. 27 2017) to Babaei et al. (hereinafter “Babaei”)

Regarding Claim 1, Babaei teaches A method for performing a scheduling request (SR), (abstract) comprising: 
determining, by a terminal, that a band width part (BWP) changes during a process of reporting the SR; ([0250]-[0253], discloses there may be at most one active DL BWP and at most one active UL BWP at a given time for a serving cell. A BWP of a cell may be configured with a specific numerology and/or TTI. For a logical channel and/or logical channel group that triggers a SR transmission (i.e. SR reporting) while the wireless device (i.e. terminal) operates in one active BWP, the corresponding SR may remain triggered (i.e. during process of reporting) based on BWP switching (BWP change))
performing, by the terminal, the SR according to an SR configuration on the changed BWP. ([0252], discloses in an example, the logical channel and/or logical channel group to SR configuration mapping may be (re)configured in response to switching of the active BWP. In an example, when the active BWP is switched, the RRC dedicated signalling may (re-)configure the logical channel and/or logical channel group to SR configuration mapping on the new active BWP (i.e. SR configuration on changed BWP).

 The method according to claim 1, wherein said performing, by the terminal, the SR according to the SR configuration on the changed BWP comprises: 
 ([0293], [0296], and [0308], discloses In an example, the wireless device may trigger scheduling request due to data becoming available for a first logical channel/logical channel group. The wireless device may operate on the first BWP of the first cell as the active BWP when the SR is triggered. In an example, the wireless device may operate on the first BWP of the primary cell. In an example, the wireless device may operate on a first BWP of a SCell configured with PUCCH/SR resources. The wireless device may start a random access procedure in response to a valid SR resource, corresponding to the first logical channel (and/or logical channel group comprising the first logical channel) not being available on the first BWP. The wireless device may switch from the first BWP to the second BWP. In an example, the wireless device may have transmitted a random access preamble before the BWP switching. In an example, the wireless device may have started the random access process but may have not transmitted a random access preamble before the BWP switching. An example procedure is shown in FIG. 15. In an example, in response to the second BWP comprising valid SR resource corresponding to the first logical channel (and/or logical 

Regarding Claim 7, Babaei teaches the method according to claim 2,wherein 
when the logical channel triggering the SR has a dedicated SR configuration on an unchanged BWP, and the logical channel triggering the SR has the dedicated SR configuration on the changed BWP, performing, by the terminal, the SR through the random access process comprises: after SR prohibit timers corresponding to the logical channel triggering the SR expire, performing, by the terminal, the SR through the dedicated scheduling request resource on the changed BWP, when the SR triggered by the logical channel is in a suspended state. ([0251], discloses in an example, there may be at most one active DL BWP and at most one active UL BWP at a given time for a serving cell. A BWP of a cell may be configured with a specific numerology/TTI. In an example, a logical channel and/or logical channel group that triggers SR transmission while the wireless device operates in one active BWP, the corresponding SR may remain triggered (i.e. suspended) in response to BWP switching. [0253]-[0254], discloses in an example, mapping between the logical channel and/or logical channel group to SR configuration may be configured when BWP is configured. RRC may pre-configure mapping between logical channel and/or logical channel group to SR configurations for all the configured BWPs. In response to the switching of the active BWP, the wireless device may employ the RRC 

Regarding Claim 10, Babaei teaches A terminal for performing a scheduling request (SR), (Abstract) wherein the 
terminal comprises: a processor, a memory and a transceiver; and the processor is configured to read a program in the memory and perform following processes: (Figure 4 and [0036], illustrates wireless device (terminal) comprising processor, memory, and communication interface)
determining that a band width part (BWP) changes during a process of reporting the SR; ([0250]-[0253], discloses there may be at most one active DL BWP and at most one active UL BWP at a given time for a serving cell. A BWP of a cell may be configured with a specific numerology and/or TTI. For a logical channel and/or logical channel group that triggers a SR transmission (i.e. SR reporting) while the wireless device operates in one active BWP, the corresponding SR may remain triggered (i.e. during process of reporting) based on BWP switching (BWP change)) and 
performing the SR according to an SR configuration on the changed BWP. ([0337] and [0340], discloses in an example, the logical channel and/or logical channel 

Regarding Claim 11, Babaei teaches The terminal according to claim 10, wherein the processor is specifically configured to:  ([0293], [0296], and [0308], discloses In an example, the wireless device may trigger scheduling request due to data becoming available for a first logical channel/logical channel group. The wireless device may operate on the first BWP of the first cell as the active BWP when the SR is triggered. In an example, the wireless device may operate on the first BWP of the primary cell. In an example, the wireless device may operate on a first BWP of a SCell configured with PUCCH/SR resources. The wireless device may start a random access procedure in response to a valid SR resource, corresponding to the first logical channel (and/or logical channel group comprising the first logical channel) not being available on the first BWP. The wireless device may switch from the first BWP to the second BWP. In an example, the wireless device may have transmitted a random access preamble before the BWP switching. In an example, the wireless device may have started the random access process but may 

Regarding Claim 13, Babaei teaches The terminal according to claim 11, wherein the target SR prohibit timer is a first expired SR prohibit timer or a last expired SR prohibit timer. ([0254]-[0256] and [0264], discloses running sr-ProhibitTimers associated with corresponding SR configurations of multiple SR configurations)

Regarding Claim 16, Babaei teaches The terminal according to claim 11, wherein the logical channel triggering the SR has a dedicated SR configuration on an unchanged BWP, and the logical channel triggering the SR has the dedicated SR configuration on the changed BWP; and the processor is specifically configured to: after SR prohibit timers corresponding to the logical channel triggering the SR expire, perform the SR through the dedicated scheduling request resource on the changed BWP, when the SR triggered by the logical channel is in a suspended state. ([0251], discloses in an example, there may be at most one active DL BWP and at most one active UL BWP at a given time for a 


Regarding Claim 19, Babaei teaches A terminal for performing a scheduling request (SR), (Abstract)  wherein the terminal comprises: (Figure 4 and [0036], illustrates wireless device (terminal) comprising processor, memory, and communication interface)
a changing processing module, (Figure 4 and [0036], illustrates processor) configured to determine that a band width part (BWP) changes during a process of reporting the SR; ([0250]-[0253], discloses there may be at most one active DL BWP and at most one active UL BWP at a given time for a serving cell. A BWP of a cell may be configured with a specific numerology and/or TTI. For a logical channel and/or logical channel group that triggers a SR transmission (i.e. SR reporting) while the wireless device operates in one active BWP, the corresponding SR may remain triggered (i.e. during process of reporting) based on BWP switching (BWP change))
and a reporting processing module, (Figure 4 and [0036], illustrates communication interface) configured to perform the SR according to an SR configuration on the changed BWP. ([0337] and [0340], discloses in an example, the logical channel and/or logical channel group to SR configuration mapping may be (re)configured in response to switching of the active BWP. In an example, when the active BWP is switched, the RRC dedicated signalling may (re-)configure the logical channel and/or logical channel group to SR configuration mapping on the new active BWP (i.e. SR configuration on changed BWP).


Regarding Claim 20, Babaei teaches A computer storage medium, on which a computer program is stored, (Figure 4 and [0036], illustrates wireless device (terminal) comprising memory) wherein when the program is executed by a processor, steps of the method according to claim 1 are implemented. (See rejection of claim 1)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 3, 4, 6, 8, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei in view of US 2019/0166529 A1 (provisional application no. 62/590,381, filed on Nov. 24, 2017) to Chen et al. (hereinafter “Chen”)

Regarding Claim 3, Babaei teaches the method according to claim 2, wherein 
Babaei discloses wherein when the logical channel triggering the SR has a dedicated SR configuration on an unchanged BWP ([0250]-[0253], discloses In an , but does not explicitly teach and the logical channel triggering the SR does not have the dedicated SR configuration on the changed BWP, performing, by the terminal, the SR through the random access process comprises: when at least one SR prohibit timer of the terminal is running, performing, by the terminal, the SR through the random access process on the changed BWP and canceling, by the terminal, all of suspended SRs, after a target SR prohibit timer in the at least one SR prohibit timer expires, 
However, in a similar field of endeavor, Chen discloses in [0057]-[0058], If there is a pending SR, the UE may initiate an RA procedure and cancel all pending SR(s) if the MAC entity has no valid PUCCH resource for the configured SR (e.g., Dedicated-SR (D-SR) resources). BWP switching operation may be triggered when the RA procedure 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Babaei to include the above limitations as suggested by Chen, in order to properly select which procedure to be performed for random access based on configured resources of the new BWP during BWP switching, as indicated in [0058] of Chen, which would increase the efficiency of the system.

Regarding Claim 4, Babaei/Chen teaches The terminal according to claim 11, wherein Babaei further teaches the target SR prohibit timer is a first expired SR prohibit timer or a last expired SR prohibit timer. ([0254]-[0256] and [0264], discloses running sr-ProhibitTimers associated with corresponding SR configurations of multiple SR configurations)


Regarding Claim 6, Babaei teaches the method according to claim 2, wherein 
Babaei does not explicitly teach when the logical channel triggering the SR does not have a dedicated SR configuration on an unchanged BWP, and the logical channel triggering the SR also does not have the dedicated SR configuration on the changed BWP, performing, by the terminal, the SR through the random access process comprises: 
However, in a similar field of endeavor, Chen discloses in [0057]-[0058], If there is a pending SR, the UE may initiate an RA procedure and cancel all pending SR(s) if the MAC entity has no valid PUCCH resource (i.e. no dedicated SR configuration on unchanged BWP) for the configured SR (e.g., Dedicated-SR (D-SR) resources). BWP switching operation may be triggered when the RA procedure is on-going.  When performing an RA procedure on a BWP, the UE may perform at least one of a plurality of procedures in response to a BWP switching indication received from the NW, based on UE implementation (e.g., decided by the UE itself), pre-configuration, or pre-defined rules. The plurality of procedures may include: (1) continuing with the RA procedure on another BWP, (2) stopping/aborting the RA procedure and initiating a new RA procedure on another BWP (i.e. claimed stopping element), (3) performing an SR procedure on another BWP, (4) ignoring the BWP switching indication and continuing with the RA procedure on the original active BWP (i.e. claimed not changing element), and (5) ignoring the BWP switching indication and continuing with the RA procedure on an initial BWP indicated by the system information from the NW (e.g., a base station). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Babaei to include the above limitations as suggested by Chen, in order to properly select which procedure to be performed for random access based on configured resources of the new BWP during BWP switching, as indicated in [0058] of Chen, which would increase the efficiency of the system.

Regarding Claim 8, Babaei teaches the method according to claim 2, wherein 
 wherein when the logical channel triggering the SR does not have a dedicated SR configuration on an unchanged BWP, and the logical channel triggering the SR has the dedicated SR configuration on the changed BWP, performing, by the terminal, the SR through the random access process or the dedicated SR resource comprises: 
However, in a similar field of endeavor, Chen discloses in [0057]-[0058], If there is a pending SR, the UE may initiate an RA procedure and cancel all pending SR(s) if the MAC entity has no valid PUCCH resource (i.e. no dedicated SR configuration on unchanged BWP) for the configured SR (e.g., Dedicated-SR (D-SR) resources). BWP switching operation may be triggered when the RA procedure is on-going.  When performing an RA procedure on a BWP, the UE may perform at least one of a plurality of procedures in response to a BWP switching indication received from the NW, based on UE implementation (e.g., decided by the UE itself), pre-configuration, or pre-defined rules. The plurality of procedures may include: (1) continuing with the RA procedure on 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Babaei to include the above limitations as suggested by Chen, in order to properly select which procedure 
Claims 12, 15 and 17 are rejected for having the same limitations as claims 3, 6 and 8 above, respectively, except the claims are written in terminal apparatus format.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei/Chen in view of US 2020/0029351 A1 to Xiang et al. (hereinafter “Xiang”)

Regarding Claim 5, Babaei teaches The method according to claim 3, wherein after canceling, by the terminal, all fo the suspended SRs, the method further comprising
Babaei discloses scheduling request configuration parameters including one or more prohibit timers or counter values ( see [0302]), but  Babaei/Chen does not explicitly teach does not explicitly teach when at least one SR prohibit timer is running, stop all of SR prohibit timers, and set SR counters corresponding to the at least one SR prohibit timer to a preset value.
However, in a similar field of endeavor, Xiang teaches in [0046], when the terminal device sends SRs, because each dedicated SR resource or each uplink beam pair corresponds to one SR prohibit timer, the SR prohibit timers corresponding to the SRs are started, and corresponding counters also start to work; and if the terminal device receives a response message, such as UL grant information, sent by the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Babaei/Chen to include the above limitations as suggested by Xiang, to improve robustness of an uplink as indicated in [0199] of Xiang.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei in view of US 2016/0205681 A1 to Kim et al. (hereinafter “Kim”)

Regarding Claim 9, Babaei teaches the method according to claim 1, wherein the method further comprises:
Babaei does not explicitly teach after a number of times of failures in random access is equal to a maximum transmitting time of random access, not transmitting, by the terminal, a random access problem indication to a higher layer.
However, in a similar field of endeavor, Kim discloses in Figure 22 and [0263], triggering random access, in which a preamble is transmitted.  The UE checks whether a PREAMBLE_TRANSMISSION_COUNTER is equal to a preambleTransMax+1. When this condition is met, if the random access process is triggered In the SCell, random access problem is not generated to RRC layer device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Babaei to include 
Claim 18 are rejected for having the same limitations as claim 9 above, , except the claim is written in terminal apparatus format.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babaei in view of US 2020/0029351 A1 to Xiang et al. (hereinafter “Xiang”)

Regarding Claim 14, Babaei teaches The terminal according to claim 11, wherein the processor is further configured to: 
Babaei discloses scheduling request configuration parameters including one or more prohibit timers or counter values ( see [0302]), but does not explicitly teach does not explicitly teach when at least one SR prohibit timer is running, stop all of SR prohibit timers, and set SR counters corresponding to the at least one SR prohibit timer to a preset value.
However, in a similar field of endeavor, Xiang teaches in [0046], when the terminal device sends SRs, because each dedicated SR resource or each uplink beam pair corresponds to one SR prohibit timer, the SR prohibit timers corresponding to the SRs are started, and corresponding counters also start to work; and if the terminal device receives a response message, such as UL grant information, sent by the network device for the SR, the terminal device stops the SR prohibit timers of all the SRs and resets the counters (i.e. setting counters to a preset value).
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0274676 A1 to Liu et al, directed to switching of bandwidth parts and previous allocation of PUCCH
US 2020/0245395 A1 to Zhang et al, directed to SR triggering, using multiple SR configurations in NR
US 2016/0157256 A1 to Tseng, directed to SR-prohibit timer handling
US 2021/0167930 A1 to Jeon et al, directed to BWP switching and SR configurations
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JENKEY VAN/           Primary Examiner, Art Unit 2477